UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6313


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RODNEY JAMES TURNER, a/k/a Rudy Poo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:03-cr-00035-REP-1)


Submitted:    May 22, 2009                   Decided:   June 9, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert   James  Wagner, Assistant  Federal   Public Defender,
Richmond, Virginia, for Appellant.     Michael Arlen Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney James Turner appeals the district court’s order

denying    his    18   U.S.C.   § 3582(c)(2)    (2006)     motion.      We    have

reviewed    the    record    and   determine    Turner’s     appeal    is     moot

because he is no longer in custody.            See USSG § 1B1.10(b)(2)(C).

Accordingly, we deny his motions for appointment of counsel and

dismiss the appeal.         See Powell v. McCormack, 395 U.S. 486, 496

(1969); Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007).

We   dispense     with   oral   argument   because   the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       2